Order denying motion for leave to intervene as a party defendant affirmed, without costs, it having been stipulated in open court that Joseph H. Stein, as trustee in bankruptcy of the estate of Myra Lesser, be made a party plaintiff in place and stead of Marcus Fried-lander, plaintiff, who, on the motion resulting in the order from which the appeal is taken, consented that said Stein be permitted to intervene as a party defendant in order that he may assert his right to recover for the benefit of all the creditors. Lazansky, P. J., Young, Kapper, Hagarty and Carswell, JJ., concur.